 


115 HRES 145 EH: Expressing the sense of the House of Representatives regarding the fight against corruption in Central America.
U.S. House of Representatives
2017-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
115th CONGRESS 
1st Session 
H. RES. 145 
In the House of Representatives, U. S.,

May 17, 2017
 
RESOLUTION 
Expressing the sense of the House of Representatives regarding the fight against corruption in Central America. 


Whereas according to Transparency International’s 2016 Corruption Perception Index, the citizens of Honduras, Guatemala, El Salvador, and Nicaragua perceive high levels of government corruption; Whereas widespread corruption in Central America weakens citizens’ faith in public institutions, limits government capacity to advance development goals, and allows drug traffickers and other criminals to thrive; 
Whereas the International Commission against Impunity in Guatemala (CICIG) was created at the request of the Guatemalan Government in 2007, and has strengthened the capacity of Guatemalan institutions, especially the Office of the Attorney General, to combat corruption;  Whereas the Office of the Attorney General of Guatemala and CICIG have recently collaborated to investigate and prosecute a series of corruption cases involving high-level government officials, demonstrating that it is possible for governments in Central America to confront entrenched corruption, and that no one is above the law; 
Whereas the Attorney General of El Salvador has made significant progress in tackling corruption at the highest levels;  Whereas after thousands of Hondurans joined street protests against corruption and in favor of an International Commission against Impunity in Honduras, the Honduran Government reached an agreement with the Organization of American States to create the Mission to Support the Fight against Corruption and Impunity in Honduras (MACCIH); 
Whereas MACCIH has begun to assist the Office of the Attorney General of Honduras with the investigation into the more than $300,000,000 that was embezzled from the Institute of Social Security; and  Whereas the leadership of CICIG and MACCIH and the attorneys general of Honduras, Guatemala, and El Salvador have faced significant challenges, including credible threats against their lives, attempts to publicly discredit their work, or efforts to remove them from their posts: Now, therefore, be it 
 
That the House of Representatives— (1)reaffirms that combating corruption in the Northern Triangle is an important policy interest for the United States; 
(2)acknowledges that the International Commission against Impunity in Guatemala (CICIG) and the Mission to Support the Fight against Corruption and Impunity in Honduras (MACCIH) are currently making important contributions to this effort; (3)urges the Government of Guatemala to continue to cooperate with CICIG and the Government of Honduras to continue to cooperate with MACCIH; and 
(4)encourages the Governments of Honduras, Guatemala, and El Salvador to— (A)publicly support efforts to fight corruption; 
(B)respect the independence of the judicial branch and the Office of the Attorney General; and (C)ensure that the Office of the Attorney General in each Northern Triangle country receives sufficient domestic budget allocations to carry out its core responsibilities and that budgeted funds are delivered in a timely manner. 
 
Karen L. Haas,Clerk.
